Citation Nr: 0022849	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a mental disorder, secondary to service-
connected traumatic chorioretinitis left.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968.  

The issue of entitlement to service connection a mental 
disorder on a secondary basis was previously denied by a 
Department of Veterans Affairs (VA) regional office rating 
decision of July 1980.  The veteran did not appeal that 
determination within one year of the notification thereof; 
hence, that decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).  In a final rating action 
of July 1988 it was found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for schizophrenia, secondary to traumatic chorioretinitis of 
the left eye.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of August 1995, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim for service connection for schizophrenia, secondary to 
traumatic chorioretinitis of the left eye.  The notice of 
disagreement with that determination was received in February 
1996.  The statement of the case was issued in March 1996.  
The substantive appeal was received in May 1996.  The appeal 
was received at the Board in December 1997.  

In January 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in 1998 and 1999.  A supplemental statement of the 
case (SSOC) was issued in July 1999, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a mental disorder 
secondary to the service-connected left eye disorder.  The 
appeal was received back at the Board in July 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in July 2000.  

In his May 1996 substantive appeal, the veteran requested a 
personal hearing before a Member of the Board at the local 
RO.  However, in correspondence dated in July 1996, the 
veteran withdrew his request for a personal hearing.  In view 
of the foregoing, the Board is satisfied that the veteran's 
Travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (1999).  

In the informal brief on appeal submitted on behalf of the 
veteran in July 2000, the veteran's representative also 
raised the issue of clear and unmistakable error in the 
rating decision of September 24, 1971.  Since this claim has 
not yet been considered by the RO and is not inextricably 
intertwined with the claim on appeal, the Board will not 
address it at this time and refers it to the RO for further 
development.  


FINDINGS OF FACT

1.  In July 1988, the RO denied reopening of a claim for 
entitlement to service connection for a mental disorder, 
claimed as secondary to service-connected traumatic 
chorioretinitis of the left eye; the veteran did not appeal 
that determination, and it became final.  

2.  The evidence of record, obtained since the RO's 1988 
rating decision, is either duplicative of evidence previously 
considered or fails to demonstrate any relationship between 
the veteran's mental disorder and his service-connected left 
eye disorder; therefore, this evidence does not bear directly 
and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

Evidence submitted since the July 1988 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for a mental disorder secondary 
to traumatic chorioretinitis, left, is not new and material; 
therefore, the veteran's claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Statutes, Regulations, and Court precedent

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
for schizophrenia may be presumed, even though the disorder 
was not shown in service, if it became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
4.130 (1999).  

The Board notes that service connection may also be granted, 
on a secondary basis, for disability proximately due to, or 
the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  That regulation has been interpreted as also 
permitting a grant of secondary service connection for the 
additional degree of disability due to aggravation of a non-
service-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When the Board or the RO has disallowed a claim which is, or 
becomes final, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  As set forth in the 
Introduction section of this decision, the veteran's present 
appeal arises from his attempt to reopen a previous claim 
which was denied in a final rating action, most recently, in 
July 1988.  

Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well-grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez , supra at 326 (1999), noting 
that Hodge did not deal with the test for determining whether 
evidence is new, which is a determination separate from 
whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the claim of 
service connection for the veteran's mental disorder on a 
secondary basis, is that which has been submitted since the 
RO's last prior final decision addressing that matter.  


II.  Factual background.

When this case was considered by the RO in July 1988, the 
record was fairly clear.  The service medical records reflect 
that the veteran was struck in the left eye by a football in 
November 1966; at that time, he indicated that he was unable 
to open his eyes and, upon opening it, he complained of pain, 
photophobia and blurry vision.  It was noted that past 
history revealed only that previous best corrected vision in 
the left eye was 20/30.  The pertinent diagnosis was edema of 
the retina (Commotio retinae), left eye; and macular cyst.  
It was noted that the veteran returned from leave in January 
1967, at which time visual acuity in the left eye was 20/70.  
On ophthalmoscopy, the macular cyst had disappeared leaving a 
scarred granular area in the macula.  It was further noted 
that the veteran was asymptomatic except for the complaints 
of poor vision in the left eye and photophobia; the veteran 
was returned to limited duty for 6 months.  

During a physical evaluation board proceeding in August 1967, 
it was concurred that the primary diagnosis was Commotio 
retinae, left eye; it was determined that the veteran was 
unfit for duty.  The service medical records were completely 
negative for any complaints or findings of a psychiatric 
disorder.  

On the initial VA compensation examination in December 1968, 
the veteran complained of poor vision in the left eye.  The 
diagnosis was traumatic chorioretinitis, left.  Also of 
record is a private medical statement from L. J. Moorefield, 
Jr., indicating that on examination in October 1968, visual 
acuity in the left eye was 20/200 and that it cannot be 
improved; it was noted that fields of vision were also 
affected.  These reports do not reflect any complaints or 
findings of a psychiatric disorder.  

Based upon those clinical findings, a rating action dated in 
January 1969 established service connection for traumatic 
chorioretinitis, left eye, evaluated as 30 percent disabling.  

Medical evidence of record from the 1970's through 1980's, 
including VA as well as private treatment records, reflect 
that the veteran continued to receive clinical attention and 
treatment for his left eye disorder; his symptoms included 
blurred vision, headaches and photophobia.  The records also 
reflect that the veteran was admitted voluntarily to a VA 
hospital in April 1980, at which time he complained that his 
eyes bothered him and that he had been hearing voices.  It 
was noted that psychological testing was consistent with a 
schizophrenic process.  The pertinent diagnosis was 
schizophrenia, chronic undifferentiated type, in fair 
remission.  The veteran was discharged to outpatient clinic 
in June 1980.  The records indicate that the veteran was 
readmitted to a VA hospital in August 1980 for complaints of 
auditory hallucinations; the diagnosis was schizophrenia.  
The veteran was seen at a clinic in August 1987 for 
complaints of eye pain; slight exophthalmos was noted.  

By a rating action in July 1988, the RO confirmed the 
previous (1980) denial of service connection for 
schizophrenia, secondary to service-connected traumatic 
chorioretinitis, left eye.  The veteran's request to reopen 
his claim for a mental disorder on a secondary basis was 
received in October 1994.  

Received in June 1995 were VA medical records, including 
hospital reports and treatment notes, dated from November 
1992 to October 1994, which show that the veteran received 
hospitalization and treatment for several disabilities, 
mostly a psychiatric disorder diagnosed as schizophrenia.  
The records reflect that the veteran reported to a VA 
hospital in November 1992 because he started hearing voices 
and seeing visions; it was noted that he went to the hospital 
for his eyes and his nerves.  It was also noted that the 
voices were nonthreatening and they sent no specific 
messages.  The pertinent diagnoses were schizophrenia, 
paranoid, chronic; history of alcohol dependence; history of 
substance abuse dependence; conjunctivitis symptoms; and 
history of chronic chorioretinitis secondary to eye injury, 
left eye.  It was further noted that the veteran had a 
history of chronic mental illness.  A consultation report 
dated in October 1994 indicated that the veteran had a 
history of schizophrenia; he reported feeling anxious and 
nervous.  It was also reported that he had chronic 
exophthalmos.  The veteran was referred to the psychiatric 
clinic, where he reported complaints of visual problems and 
trouble seeing; he denied psychiatric problems, although he 
reported occasional auditory hallucinations.  Following a 
mental status evaluation, the impression was schizophrenia, 
stable despite no medication.  

Also received in June 1995 were VA hospital reports dated 
from October 1994 through January 1995, which reflect several 
periods of hospitalization for evaluation and treatment 
primarily of schizophrenia and alcohol dependence.  These 
records also reflect evaluation and treatment for the left 
eye disorder.  Also received were additional medical records.  

Received in April 1998 were VA treatment reports dated in 
December 1994, which show that the veteran received clinical 
evaluation and treatment for exacerbation of schizophrenia 
and for substance abuse.  

Received in May 1999 were private treatment reports dated 
from June 1996 through March 1999, which show that the 
veteran continued to receive ongoing evaluation for a mental 
disorder.  Also received in May 1999 was a private hospital 
report dated in May 1979, which show that the veteran was 
admitted to the hospital under court order indicating that he 
was charged with shoplifting.  It was noted that he had had 
two previous psychiatric hospitalizations.  Following a 
mental status evaluation, the pertinent diagnosis was 
schizophrenia, residual.  Subsequently received in June 1999 
were private hospital reports dated from December 1978 to 
July 1979, which show that the veteran was admitted to a 
hospital under court order in December 1978.  The medical 
diagnosis was chronic infection of the left eye; no physical 
illness at the present time; the psychiatric diagnosis was 
residual schizophrenia.  The veteran was seen at a clinic in 
July 1979, complaining that the world was too confusing.  The 
impression was chronic paranoid schizophrenia.  


III.  Legal Analysis.

In this case, as mentioned above, the RO's July 1988 denial 
was based upon the fact that the veteran had presented no 
medical evidence that established a connection between his 
service-connected left eye injury and his mental disorder.  
The medical records obtained since the July 1988 decision are 
"new," in the sense that they were not of record when the 
1988 decision was issued.  However, that evidence is not new 
and material for the purposes of 38 U.S.C.A. § 5108, because 
it is essentially cumulative of evidence previously 
considered by the RO.  Those records merely show the veteran 
began receiving treatment for schizophrenia earlier than 
previously demonstrated; they also provide greater detail 
with regard to the veteran being treated for schizophrenia, 
including complaints of anxiety, nervousness, and auditory as 
well as visual hallucinations.  In other words, those reports 
are not material evidence because they do not provide 
competent medical findings that the veteran's psychiatric 
disorder was proximately due to or related to the left eye 
injury which occurred during his military service.  In 
addition, the veteran's statements are merely duplicative of 
the assertions he set forth in conjunction with his previous 
claims for service connection for a mental disorder on a 
secondary basis.  

Accordingly, based on the foregoing, the Board finds that the 
additional evidence submitted by the veteran since the RO's 
July 1988 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In essence, it is cumulative or duplicative of the evidence 
of record at the time of the 1988 RO denial.  38 C.F.R. 
§ 3.156(a); See Hodge, supra.  Hence, the Board, while 
sympathetic to the veteran's claim and his disability 
situation, must conclude that he has failed to meet his 
burden of presenting new and material evidence, and the claim 
for service connection for a mental disorder secondary to 
service-connected traumatic chorioretinitis, left eye, may 
not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a mental 
disorder, secondary to service-connected traumatic 
chorioretinitis of the left eye, the appeal is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

